Exhibit 10.5



FIRST AMENDMENT TO OFFICE BUILDING LEASE



THIS FIRST AMENDMENT TO OFFICE BUILDING LEASE ("Amendment") is made as of this
12th day of December, 2018, by and between CIP 2014/SG ALISO OWNER, LLC, a
Delaware limited liability company ("Landlord"), and GLAUKOS CORPORATION, a
Delaware corporation ("Tenant").



RECITALS



A.Landlord and Tenant entered into that certain Office Building Lease dated
November 14, 2018 (the "Original Lease"), pertaining to certain real property
commonly known as 26600, 26650 and 26700 Aliso Viejo Parkway, Aliso Viejo,
California, containing approximately 159,746 rentable square feet (the
"Premises").



B.Landlord and Tenant desire to amend the Lease to, among other things, address
issues related to parking at the Premises.



AGREEMENT



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:



1.Annual Basic Rent. Section 1(k) of the Original Lease is amended and restated
as follows:



Months of

Annual

Monthly Installments

Monthly Basic Rental Rate per

Rentable Square Foot of

Lease Term

Basic Rent

of Basic Rent

the Premises**

1-12

--

$375,403.10*

$2.35

13-17

--

$386,665.19*

$2.42

18-24

$4,639,982.31^

$386,665.19

$2.42

25-36

$4,779,181.74

$398,265.14

$2.49

37-48

$4,922,557.13

$410,213.09

$2.57

49-60

$5,070,233.79

$422,519.48

$2.64

61-72

$5,222,340.77

$435, 195.06

$2.72

73-84

$5,379,010.94

$448,250.91

$2.81

85-96

$5,540,381.24

$461,698.43

$2.89

97-108

$5,706,592.56

$475,549.38

$2.98





1

--------------------------------------------------------------------------------

109-120

$5,877,790.32

$489,815.86

$3.07

121-132

$6,054,123.96

$504,510.33

$3.16

133-144

$6,235,747.68

$519,645.64

$3.25

145-156

$6,422,820

$535,235

$3.35



*Abated. The Monthly Installments of Basic Rent are abated for the first
seventeen (17) months of the Lease Term. Should Tenant at any time during the
Term be in Default under the Lease, Tenant shall reimburse Landlord the amount
of the unamortized (amortized on a straight-line basis over the initial Term
with no interest factor) abated Monthly Installments of Basic Rent.



**Rounded.



^Annualized.



2.Parking. Section 33 of the Original Lease is revised by adding the following
additional language:



Upon Tenant's request, Landlord shall, diligently and in good faith, negotiate
and execute a commercially reasonable reciprocal access easement and parking
agreement or similar documents (such as a Master Parking Plan) (collectively,
the "REA") which provides for reciprocal easements (a) over existing and future
driveways on the Project and Lot 2 for vehicular and pedestrian access, ingress
and egress to and from Grand and Aliso Viejo Parkway; and (b) over existing and
future parking areas on the Project and Lot 2 for the parking of motor vehicles.
If the City of Aliso Viejo ("City") imposes certain requirements with respect to
the REA, the Landlord will work in good faith with Tenant and the City to
address such requirements imposed by the City. The REA shall provide for parking
sufficient to satisfy the City's parking requirements with respect to the
Project and Lot 2 unless the City grants an exception permit, an administrative
use permit or similar variance in a form acceptable to the parties and the owner
of Lot 2. In connection with the foregoing, Landlord shall meet and confer with
the City as necessary and execute and deliver such documents as reasonably
required by the City. Concurrently with Landlord's execution of the REA,
Landlord and Tenant (in its capacity as the owner of Lot 2) shall execute and
cause to be recorded a termination of that certain Access and Parking Easement
Agreement recorded November 3, 2017, as amended. Each party shall bear its own
costs in connection with the foregoing. Landlord's failure to perform its
obligations under this Section 33 shall be deemed a default by Landlord under
Section 24(f) of this Lease.



3.Notices. Section 1(b) of the Original Lease is revised by adding the following
two additional parties to receive copies of Notices sent to Landlord in the
"(For Notices") portion of such Section 1(b):



Patrick H.  O'Sullivan

Cross Harbor Capital Partners LLC

One Boston Place

Boston, MA 02108

Email: posullivan@CrossHarborCapital.com





2

--------------------------------------------------------------------------------

Lauree E. Mansour, Esq.

Mansour Law Offices LLC

One Boston Place, Suite 2310

Boston, MA 02108

Telephone: (617) 624.8362

Email: lmansour@mansourlawofficcs.com



4.Full Force and Effect. Except as expressly modified hereby, the Lease shall
remain unchanged and in full force and effect. All references herein and in the
Lease to the "Lease" shall mean, unless the context clearly indicates to the
contrary, the Lease as amended by this Amendment. Defined terms used herein
shall have the meaning set forth in the Lease, unless a contrary meaning is
contained in this Amendment.



5.No Oral Agreements. The Lease and this Amendment contain all of the agreements
of the parties with respect to the matters set forth herein, except for those
terms and conditions incorporated herein by reference. There are no oral
agreements or understandings between the parties hereto affecting the Lease or
this Amendment. Neither the Lease nor this Amendment can be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement or any waiver, change, modification or discharge is
sought.



6.Successors and Assigns. This Lease, as amended hereby, shall apply to and bind
Landlord and Tenant and their respective successors and assigns.



3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.



LANDLORD:

CIP 2014 SG ALISO OWNER LLC,



a Delaware limited liability company







By:

Stillwater Investment Group, LLC, a California limited liability company its
Authorized Signatory

















By:

/s/ John Drachman





Name:

John Drachman





Title:

President









TENANT:

GLAUKOS CORPORATION, a Delaware corporation











By:

/s/ Thomas W. Burns



Name:

Thomas W. Burns



Title:

President & CEO







By:

/s/ Joseph E. Gilliam



Name:

Joseph E. Gilliam



Title:

CFO



4

--------------------------------------------------------------------------------